Case: 20-40522     Document: 00515817594         Page: 1     Date Filed: 04/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 20-40522
                                                                              FILED
                                                                          April 12, 2021
                               Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Sanchez-Gomora,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:20-CR-68-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Francisco Sanchez-Gomora has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Sanchez-Gomora has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40522     Document: 00515817594          Page: 2   Date Filed: 04/12/2021




                                   No. 20-40522


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.




                                        2